Case ~ x:18-cv-03918-MWF-E Document 29-1 Filed 01/16/19 Page 1 of 1 Page ID #:194




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
  10
  1 1 C~f~~RMANE HENDERSON,                        Case No. 2:18-cv-03918-MWF-Ex
      individually and as a successor-in-
  12 interest to Decedent DEAUTRY                  rHon. Judge Michael W. Fitzgerald;
      CHARLES ROSS,                                1Vlagistrate Judge Charles F. Eick]
  13
                   Plaintiffs,
  14                                                         ORDER RE:
             v.                                     TIPULATE~ PROTECTIVE
  15                                               ORDER
      CITY OF TORRANCE,a municipal
  16 corporation; BRIAN MCGEE,
      individually and in his official capacity
  17 as a police officer for the Torrance
      Police Department; and DOES 1-10,
  18 inclusive, individually and in their
      official ca acity as police officers for
  19  the City o~Torrance,                         Complaint filed: 05/10/18
                                                   Trial Date:      N/A
 20                Defendants.
 21
 22         Having considered the papers, and finding that good cause exists, the parties'
 23 Stipulated Protective Order is granted.
 24         IT IS SO ORDERED.
 25
 26 DATED:
                                                   Ion. Charles F. Eick
 27
                                                  United States Magistrate Judge
 28

                                                             Case No. 2:18-cv-03918-MWF-Ex
                      [PROPOSED ORDER RE: STIPULATED PROTECTIVE ORDER
